United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-304
Issued: October 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2008 appellant filed a timely appeal from the August 26, 2008 decision
of the Office of Workers’ Compensation Programs.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has more than four percent permanent impairment of his
right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On October 30, 2005 appellant, then a 52-year-old mail handler, filed an occupational
disease claim for bilateral carpal tunnel syndrome (CTS). He did not stop work. The Office
accepted appellant’s claim for bilateral CTS. It authorized a right revision and carpal tunnel
1

The Board notes that the record contains a September 29, 2008 wage-earning capacity decision. Appellant has
not appealed this decision.

release, which appellant underwent on October 20, 2007.
benefits.

Appellant received compensation

In a February 5, 2008 report, Dr. Todd E. Siff, a Board-certified orthopedic surgeon and
treating physician, noted that appellant was post right carpal tunnel release. He advised that
appellant had some residual tingling in the small finger and ring finger. Dr. Siff opined that
appellant was at maximum medical improvement.
On February 7, 2008 appellant filed a claim for a schedule award.2 By letter dated
March 20, 2008, the Office requested that appellant’s physician provide an impairment rating
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001) hereinafter (A.M.A., Guides).
In a June 17, 2008 report, Dr. Siff diagnosed right CTS and advised that appellant
reached maximum medical improvement on June 6, 2008. He provided range of motion findings
for the right wrist, which included 50 degrees of flexion for two percent impairment and 50
degrees of extension for two percent impairment. Dr. Siff added these values to find that
appellant had four percent impairment of the right upper extremity and also indicated four
percent whole person impairment.
In a July 8, 2008 report, the Office medical adviser applied the findings of Dr. Stiff to the
fifth edition of the A.M.A., Guides and agreed that appellant had four percent impairment of his
right upper extremity. He referred to Table 16-28 and 31,3 and indicated that, for 50 degrees of
flexion and extension, each represented two percent impairment. The Office medical adviser
added these impairments to find four percent impairment to the right arm. He noted that his
findings were the same as Dr. Siff and advised that he did not describe any impairment to the left
upper extremity. The Office medical adviser opined that June 17, 2008 was the date of
maximum medical improvement.
On August 26, 2008 the Office granted appellant a schedule award for four percent
impairment of the right upper extremity. The award covered a period of 12.48 weeks from
June 17 to August 30, 2008.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
2

An earlier request for a schedule award was denied by decision dated January 16, 2007, as appellant had not
reached maximum medical improvement.
3

A.M.A., Guides 467-69.

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8107.

2

results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.6 The Act’s implementing regulations has
adopted the A.M.A., Guides as the appropriate standard for evaluating schedule award losses.7
ANALYSIS
The Board finds that appellant has not established that he has more than four percent
permanent impairment of his right upper extremity. In this case, Dr. Siff and the Office medical
adviser agreed that appellant had four percent impairment of the right upper extremity due to his
accepted CTS. Dr. Siff’s report noted appellant’s range of motion findings in the right wrist and
found four percent impairment based on two percent impairment for loss of flexion and loss of
extension. He also indicated that appellant had four percent whole person impairment, but did
not explain this reference to whole person impairment. The Board notes that there can be no
schedule award based on whole person impairment as neither the Act nor Office regulations
provide for the payment of a schedule award for the whole person.8
An Office medical adviser reviewed Dr. Siff’s report and agreed that appellant had four
percent impairment of the right arm. The Office medical adviser noted the range of motion
measurements found by Dr. Siff and properly referred to Figure 16-28 and 31 of the A.M.A.,
Guides9 and provided findings for range of motion for the wrist. Under Figure 16-28,10 50
degrees of flexion and 50 degrees of extension would each result in two percent impairment, or a
total of four percent impairment of the right arm. The medical adviser noted there were no other
findings warranting an impairment rating. The Board finds that the Office medical adviser
properly applied the A.M.A., Guides, and that the Office properly found that appellant was not
entitled to greater than four percent impairment of the right upper extremity.
CONCLUSION
The Board finds that appellant has not established that he has more than four percent
permanent impairment of his right upper extremity, for which he received a schedule award.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

20 C.F.R. § 10.404.

8

S.K., 60 ECAB ___ (Docket No. 08-848, issued January 26, 2009).

9

A.M.A., Guides 467-69.

10

Id. at 467.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2008 is affirmed.
Issued: October 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

